Citation Nr: 1228968	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 31, 2002, for the assignment of a 20 percent disability rating for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which increased the evaluation for service-connected right shoulder disability, from 0 percent to 20 percent, effective December 31, 2002.  The Veteran perfected a timely appeal to the effective date assigned.  (In a January 2011 action, the Board had incorrectly noted that an appeal had not been perfected as to this issue.)

In a written argument dated in April 2012, the Veteran's attorney raised the issue of entitlement to a rating in excess of the currently assigned 30 percent rating for the right shoulder disorder.  As this matter is not currently developed or certified for appellate review, it is referred to the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  By a rating action in February 1970, the RO granted service connection for weakness of the right deltoid triceps and scapular rotator and assigned a 30 percent rating, effective April 17, 1969.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal that decision.  

2.  By a June 1986 decision, the RO reduced the rating to 0 percent, effective September 1, 1986.

3.  By a July 1987 decision, the Board denied the Veteran's claims of entitlement to a rating in excess of 30 percent for right shoulder disability prior to September 1, 1986, and in excess of 0 percent from September 1, 1986.  

4.  In a statement in support of claim (VA Form 21-4138), received at the RO on December 31, 2002, the Veteran requested an increased rating for the service-connected right shoulder disorder.  

5.  In a March 2009 rating decision, the RO granted a 20 percent rating for residuals of a right shoulder injury, effective December 31, 2002, the date of receipt of the correspondence from the Veteran asking for an increased rating.  


CONCLUSION OF LAW

The criteria for an award of an effective date prior to December 31, 2002, for the assignment of a 20 percent disability rating for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in February 2003 and November 2007 with regard to the underlying increased rating claim.  As detailed, the Veteran perfected an appeal as to the effective date assigned.  In addition, the November 2007 letter provided the Veteran with the general criteria for assigning effective dates.  Consequently, the Board finds that the VCAA notice requirements have been met.  

The Board finds that the duty to assist has been also been fulfilled.  The outcome of this issue on appeal turns on a determination as to the date that a claim was filed.  There is no need for a medical examination and or opinion for this issue.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.  

II.  Analysis

The Veteran's initial claim for service connection for a shoulder condition (VA Form 21-526e) was received in May 1969.  In conjunction with his claim, the Veteran was afforded a VA examination in October 1969, which revealed atrophy and weakness of the right shoulder muscle.  

By a rating action of February 1970, the RO granted service connection for weakness of deltoid triceps and scapular rotator, right, major extremity; a 30 percent disability rating was assigned, effective April 17, 1969.  

In December 1985, the Veteran filed a claim for an increased rating for his right shoulder disorder.  In conjunction with his claim, the Veteran was afforded a VA examination in December 1985.  

By a rating action in May 1986, the RO reduced the evaluation for residual of injury to the right shoulder from 30 percent to 0 percent, effective September 1, 1986.  The veteran perfected a timely appeal to that decision.  In July 1987, the Board issued a decision which denied the Veteran's claims for a rating in excess of 30 percent prior to September 1, 1986, and in excess of 0 percent from September 1, 1986.  

The Veteran's claim for an increased rating for his right shoulder disorder (VA Form 21-4138) was received at the RO on December 31, 2002.  A VA examination was conducted in February 2003.  

By a rating action in May 2003, the RO increased the evaluation for the Veteran's residuals of injury to the right shoulder, secondary to rotator cuff tear, from 0 percent to 10 percent, effective December 31, 2002.  The Veteran perfected a timely appeal.  

Submitted in support of the claim were private treatment reports from Bone and Joints specialists dated in February 2004 and March 2004.  

Subsequently, a decision review officer (DRO), in October 2004, increased the evaluation for the right shoulder from 10 percent to 20 percent, effective February 9, 2004.  In September 2006, the Board issued a decision which denied the Veteran's claim for a rating in excess of 20 percent.  The Veteran appealed the September 2006 Board decision to the Court of Appeals for Veterans Claims (Court).  By a July 2007 Order, the Court granted the parties' Joint Motion for Remand, and remanded the matter for compliance with the instructions in the Joint Motion.  In November 2007, the Board remanded this case for additional evidentiary development.  

In February 2009, the Board issued a decision which assigned a 20 percent for the right shoulder disorder prior to February 9, 2004, but denied the Veteran's claim for a rating in excess of 20 percent on and after February 9, 2004.  In a DRO decision, dated in March 2009, the RO implemented the Board's decision and assigned a 20 percent rating effective December 31, 2002.  

Unless specifically provided in 38 U.S.C.A. § 5100 et seq., the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011).  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

Also, with regard to the terms "application" or "claim", the Board notes that, once a formal claim for compensation has been granted, receipt of a VA hospitalization report, a record of VA treatment, or a record of hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. § 3.155(a).  

In this case, the Veteran contends that he is entitled to an earlier effective date for the assignment of a 20 percent rating for the residuals of an injury to the right shoulder, secondary to rotator cuff tear.  For the reasons discussed below, the Board finds that the Veteran is not entitled to an effective date earlier than December 31, 2002, for the assignment of the 20 percent rating.  

Significantly, as noted above, by a rating action dated February 11, 1970, the RO granted service connection for weakness of deltoid triceps and scapular rotator, right, major extremity; a 30 percent disability rating was assigned, effective April 17, 1969.  The RO properly notified the veteran of that determination by letter dated February 16, 1970.  Subsequently, in a decision issued on July 6, 1987, the Board denied the Veteran's claim of entitlement to a compensable evaluation for residuals of a right shoulder injury.  The July 1987 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

With regard to the claim for an effective date prior to December 31, 2002, 38 U.S.C. § 5110 specifically provides that for an award of increased compensation, the effective date is the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b) (2).  This section requires review of all the evidence of record to determine the earliest possible effective date.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 38 C.F.R. § 3.400(o)(1), (2) (2011) (effective date of award of increased rating is earliest date as of which it is factually ascertainable that increase in disability had occurred if claim is received within one year from such date, otherwise, date of receipt of claim).  

In this case, a claim for increase was received on December 31, 2002, and that is the date the RO assigned for the 20 percent evaluation.  Following the Board's 1987 decision, and prior to December 31, 2002, there was no claim, informal claim, or expressed intent to file a claim for increase.  (There was even no VA record that could be construed as claim under § 3.157.)  Additionally, there is no evidence of an increase in disability in the one year prior to the date of claim for increase.  In the absence of a claim, informal claim (to include VA treatment), an intent to file a claim or evidence of increase within one year prior to the December 31, 2002 claim, there is no basis to assign an earlier effective date.  

It is clear that subsequent to the July 1987 final Board decision of record, the Veteran first expressed an intent to seek an increase for his right shoulder in a statement received on December 31, 2002.  No other correspondence or evidence indicating an intent to claim entitlement to an increased rating for this disorder was submitted by the Veteran.  Private treatment reports dated in 2004 and functional capacity evaluation in 2005 revealed increased symptoms involving the right shoulder.  In light of the above, an effective date prior to December 31, 2002 for the assignment of a 20 percent rating for a right shoulder disorder is not warranted.  Without medical or competent evidence showing an increase in the Veteran's right shoulder disorder prior to December 31, 2002, there is no evidentiary basis to assign an earlier effective date for the grant of an increased rating for residuals of injury to the right shoulder, secondary to rotator cuff tear.  38 C.F.R. § 3.400.  The claim is therefore denied.  


ORDER

Entitlement to an effective date earlier than December 31, 2002, for the assignment of a 20 percent rating for right shoulder disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


